 ASOCIACION HOSPITAL DEL MAESTRO419AsociacionHospital delMaestro,Inc.andJuanDavid RosarioandHeibert Rojas Hernandez.Cases 24-CA-5245 and 24-CA-527630 March 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 27October 1986 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.'The NationalLaborRelations Board has delegat-ed itsauthority in this proceeding to a three-member panel.The Board has considered the decision and therecordin light of the exceptions and briefs and hasdecided to affirm the judge's, rulings,findings, andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AsociacionHospital del Maestro, Inc., San Juan, Puerto Rico,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.iThe General Counsel seeks a visitatorialclause authorizing theBoard,for compliance purposes,to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order. Under the'cir-cumstances of this case,we find it unnecessary to include such a clause.Accordingly, we deny theGeneral Counsel's request.2We grant the General Counsel's request that the notice marked "Ap-pendix B" be posted in Spanish as well as English.Raymond E. Morales, Esq.,for the General Counsel.Roberto Vega-Pacheco, Esq. (Cancio,Nadal &Rivera),ofSan Juan,Puerto Rico, for the Respondent.DECISIONROBERT W. LEINER, Administrative Law Judge. Thismatter was heard on four occasions on and between 26February and 1 April 1986, in San Juan, Puerto Rico, onthe General Counsel's consolidated amended complaint,'iThe underlying unfair labor practice charge, filed by Juan David Ro-sario on 15 October 1985 (Case 24-CA-5245), was served on 16 October1985.His amended charge was filed and served on 20 November 1985.Complaint and notice of hearingwere issuedand served on 26 November1985. The underlying charge in Case 24-CA-5276, filed by Herbert RojasHernandez on 29 November 1985, was served on 2 December 1985. TheGeneral Counsel's order consolidating cases, the consolidated amendedcomplaint, and notice of hearingwere issuedand served on 16 January1986. Respondent's timely answer to the consolidatedamendedcomplaintis dated 27 January 1986. Its amended answer is dated 14 February 1986.as furtheramended atthe hearing,alleging, in substance,thatAsociacion Hospital Del Maestro, Inc. (Respond-ent),violated Section 8(a)(1) and (3) of the NationalLabor Relations Act (the Act), by promulgating andmaintainingan unlawful rule prohibiting employees fromwearing unioninsigniaand buttons on their uniforms,threatening employees with discipline if they did notremove insigniafrom their uniforms, indefinitely sus-pending employees for wearinginsigniaon uniforms,conditioning their return to work on the removal of suchinsigniafrom the uniforms, and, on 26 November 1985,discharging its employee, Heibert Rojas Hernandez, andthereafter failing and refusing to reinstate him, because ofhis union activities.At the hearing, all parties were represented by coun-sel,were given full opportunity to call and examine wit-nesses,submit oral and written evidence, and to argueorally on the record. At the close of the hearing, the par-tieswaived final argument and elected to file posthearingbriefs which have been carefully considered.2On the entire record, including the briefs, and frommy observation of the demeanor of the witnesses as theytestified, I make the followingFINDINGS OF FACT1.RESPONDENTAS STATUTORY EMPLOYERThe consolidated amended complaint alleges, Re-spondent admits, and I find that Asociacion Hospital delMaestro, Inc., a corporation existing under the laws ofthe Commonwealth of Puerto Rico, has maintained itsprincipal office and place of business in Hato Rey, SanJuan, Commonwealth of Puerto Rico, where it has con-tinuously engaged in the operation of a health care insti-tution, an acute hospital, providing medical and relatedservices.During the year ending January 1986, a repre-sentative period of its annual operations, Respondent, inthe course and conduct of its hospital operations, derivedgross revenues in excess of $250,000 and, during thesame period, purchased and caused to be shipped and de-livered to, its aforesaid place of business from points lo-cated outside the Commonwealth of Puerto Rico materi-als and supplies valued in excess of $50,000. Respondent,as it admits, at all material times, has been and is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and is a health care in-stitutionwithin the meaning of Section 2(14) of the Act.II.THE UNIONS AS STATUTORY LABORORGANIZATIONSThe consolidated amended complaintalleges,Re-spondentin its amendedanswer admits, and I find that atallmaterialtimesUnion Local No. 2 de Enfermeras yEnfermeros Auxiliares Practicos Licenciadoes y EscoltosdelHospital delMaestro, affiliated with ConfederacionObrera Puertoriquena (Local 2) is, and has been at all2Along with her brief, the General Counsel submitted it motion tocorrect the transcript of evidence in various respects. That motion, dated22 July 1986, has been unopposedand is granted.283 NLRB No. 71 420DECISIONSOF THE NATIONALLABOR RELATIONS BOARDmaterial times,a labor organizationwithin themeaningof Section 2(5) of the Act.3III.THE ALLEGED UNFAIR LABOR PRACTICES4A. BackgroundRespondent'shospital in Hato Rey employs 700 em-ployees.in 7 bargaining units each with its own localsRespondent also admitted that the following employees of the hospi-talwere Respondent's supervisors within the meaning of Sec. 2(11) andRespondent's agents within the meaning of Sec. 2(13) of the Act: JessePou Rivera,industrial relations and personnel director;Maria T. Rivera,nursing director,and Juana Maldonado Ortiz, general supervisor. Therewas also no dispute that Charging Party Juan David Rosario,at all mate-rial times, has been president of Local 2; and that Charging Party HerbertRojas Hernandez, a member of Local 2, a nurses aide'and therefore amember of the unit represented by Local 2, a former vice president ofLocal 2, was discharged on 26 November 1985. Lastly there is no disputethat Frank Ruiz,at all material times was president of Local 2's parent,theConfederation Obrera Puertoriquena(the Confederation),also alabor organization.4 In its answer;at the hearing,and again in its brief,Respondent plead-ed as a defense that the instant alleged unfair labor practices be deferredto arbitration.The parties stipulated that a collective-bargammg agree-ment between the Confederation and Local 2 and Respondent expired on8April 1985. There is no current agreement.While Respondent desiresto proceed to arbitration,the General Counsel,Local 2, and the individ-ual Charging Parties herein oppose. Respondent has stated a willingnessto waive all procedural defenses as well as the issues of substantive arbi-trabihty of the,controversy and the timeliness of filing the arbitration re-questThe General Counsel defends principally with the argument thatunder Board rules, although allegations involving violations of Section8(aXl) and(3) are ordinarily deferrable to arbitration,United-TechnologiesCorp,268 NLRB 557 (1984),theyshould not be deferred when the inter-ests of the Union which,might be expected to represent the employeesare adverse to those of the employee,United Technologies Corp.,268NLRB at 560.In the instant case, there is evidence of "friction"betweenLocal 2 and the Confederacion. This ill feeling was known by Respond-ent at all material times.Local 2, on this record,has sought to disaffiliatefrom the Confederacion and has-sought to affiliate with another labor or-ganization, Local 1199 of the Hospital Workers Union.Moreover, therewas evidence on this record of antagonism on the part of ConfederacionPresident Frank Ruiz against the members of Local 2 whose interest theConfederation might be called on to defend in an arbitration proceeding.Respondent notes that, the expiration of the contract is no defense to itscontinued vitality as a vehicle,permitting arbitration,Nolde Bros v.BakeryWorkers Local 358,430 U.S. 243(1977);American Sink Top Ca,242 NLRB 408(1979).The deferrability of a discharge allegedly in viola-tion of the Act underUnited Technologies,when the discharge occurswellaftercontract expiration and is not linked with, any element of theexpired contract,appears to be a matter raising doubts on the applicabil-ity ofNolde Bros.See Teamsters Local238v.CRS. T,795 F.2d 1400 (8thCit. 1986)Furthermore,the Board'appears to be not entirely satisfiedwithitsAmericanSinkTopdecisionSouthwest Security Equipment Corp.,262 NLRB 665 (1982)See alsoEmery Air Freight Corp. v. TeamstersLocal 295,786 F.2d 93(2d Cr.1986).(1Volderequires,inter alia,that thegrievance be raised within a reasonable time after contract expiration).Here, the grievances arose 6 months after contract expiration.However, in resolving Respondent's deferral defense it is unnecessaryto reach or decide theNolde Bros.issue or the General Counsel's argu-ment of union hostility.For whatever reason, the parties have failed tosubmit in evidence the expired contract,or even its terms, if any, relatingto arbitration,including the binding nature thereof,or what issues the ar-bitrator might consider.There is nothing on this record other than a stip-ulation that a contract binding the parties, expired in April 1985. Nor wasthe contract or its arbitration provisions,if any, introduced in evidence ordescribed in a companion case(Case 24-CA-5293)involving some of thesame parties,certain issues in which'apparently were submitted to arbitra-tion.Because the Board rule is settled that a precondition to deferral isthe existence of a contract which an arbitrator may interpret,TeamstersLocal 287(Reed&Graham),272 NLRB 348 (1984),and because there isinsufficient evidence of the existence, scope, or binding nature of anagreement to arbitrate any dispute, I must necessarily recommend to theBoard that Respondent's request for deferral under the doctrine of Col-union.They are designated Locals'1 through 7, Locals 1,2, 5, and 6 being affiliated with the Confederation: Local2 represents a unit of 180 LPNs,nurses aides,and "es-corts."5All collective-bargaining agreements represent-ing these labor organizations expired in 1985 and thereare no collective-bargaining agreements in effect betweenthe Respondent and any of its employees through thetime of the hearing,On 9 September 1985, Juan Rosario, president ofLocal 2, requested a meeting with Respondent regardingrumors of an impending layoff of'the licensed practicalnurses(LPNs)and their replacement by registered nurses(RNs). Respondent and representatives of Local- 2 meton 9 September and Respondent, by Supervisor JessePou Rivera,told the Local 2 representatives that theyhad heard only rumors and if there was any decision, thehospitalwould -notify the Union.Within a short timethereafter,however, Respondent decided to terminate allthe practical nurses and, in a meeting of 16 September1985, notified Confederation President"Frank Ruiz that itintended to replace all the practical nurses with regis-tered nurses and that'itwas willing to negotiate and dis-cuss this decision.Pou told Ruiz that the reasons for thisdecision included the hospital'sdesire to upgrade thequality of its services,that fewer registered nurses couldprovide the same services'as the LPNs,and that the useof registered nurses would shorten the hospital stay ofpatients through the upgrading of services.While no LPNs were actually laid off until 5 Octo-ber,6 commencing on or about 30 September, 90 of the180 Local 2 unit employees started'wearing black rib-bons on their uniforms.The black ribbons measuredabout 4 inches in length and consisted of a folded-overpiece of cloth creating two "wings,"each of which wasabout 4 inches long. At or about the same time that' theblack ribbons appeared, a handbill was distributed at thehospital on the letterhead of Local 1199 of the HospitalWorkers Union.It is uncontested that Local 2 was seek-ing to affiliate with Local 1199 and that sometime in July1985,Local 1199 filed a petition for certification as statu-tory representative of the employees'represented byLocal 2.The handbill protested the threat of dischargeof the LPNs and criticized Confederation PresidentFrank Ruiz for taking a position giving'the employer anyadvantage in ridding itself of the LPNs.The -handbillalso stated that the purpose of the wearing of black rib-bons was to show unity and solidarity among all themembers of the unit(G.C. Exh. 7(a)).The black ribbons were worn commencing on orabout Tuesday, 3 October 1985,and were worn, forabout 7 days thereafter ending on or about 9 October.Commencing on or about Monday,7October 1985,lyerInsulatedlIire,192 NLRB 837 (1971),andUnited- Technologies Corp.,268 NLRB 557 (1984), be denied. SeeArizona Portland CementCo, 281NLRB 304 fn. 2(1986).5Local 1 represents warehouse, maintenance,and laundry employees;Local 3 represents clerical workers; Local 4 represents X-ray technicians;Local 5 represents operating room technicians;Local 6 represents practi-cal nurses in the clinics only; and Local 7 represents registered nurses8More than 20 L'PNs were laid off on 15 October, with a furthergroup in excess of 20 laid off on 29 November. Thirty-five registerednurses were hired to replace them. ASOCIACION HOSPITAL DEL MAESTROsome of the employees ceased wearing black ribbons andwore only a round union button,while others wore theblack ribbon and the union button.Whereas the blackribbon (G.C. Exh.6)measures about 4 inches long ineach wing,the union button(G.C. Exh.12) is 2-1/2inches in diameter and is white with black letters andyellowmarkings showing affiliation with Local 1199(Union Nacional de Trabajadores de la Salud).Thiswas not Respondent's first experience when blackribbonswere worn by its personnel.In August 1981,eight of its emergency room employees wore black rib-bons with the word"protest"on the ribbon.The admin-istrator of the hospital at that time(Jose Antonio Brull)contacted Confederacion President Frank Ruiz and toldhim that the wearing of the ribbons in the hospital wasillegal.Ruiz answered that if the hospital withheld disci-plinary action,he would try to get them to remove theribbons. The ribbons were removed after a few days andthe hospital took no action'against the employees. Theparties did not take the matter to arbitration or seek tofurther specify in the succeeding collective-bargainingagreement,or otherwise,what prohibitions, if any, onwearing items on uniforms,existed.Commencing about Wednesday,9 October 1985, morethan 90 unit employees ceased wearing the black ribbonsand commenced wearing 6-inch long red ribbons (G.C.Exh. 8),the red ribbons consisting of a single wing ap-proximately 7-1/4 inches long and bearing, in parallellines along its length,the words "Protesta por Despido"("protest for discharge").The employees wore the redribbons on their uniforms inside the hospital from around10 October to 15 October.At that time no black ribbonswere worn. Some employees wore Local 1199 union but-tons with the red ribbons.Many unit employees are employed in the nursing de-partment(total of 286 employees)underthe direction ofNursing Director Maria T.Rivera. 'In four to six meet-ings(9 to 14 October)of nursing department personnel,7many of whom were wearing union buttons and,ribbonsin various colors,Nursing Director Rivera told the em-ployees that wearing the"ribbons and buttons violated ahospital rule and that they had to remove the ribbonsand union buttons from their uniforms or face "severedisciplinary measures"very few employees removed theribbons.These meetings were a result of 9 and 10 Octo-ber meetings of hospital supervisors called by Pou. Poutold' his supervisors that the red ribbon could not beworn anywhere or at any time in the hospital.There isno dispute that both the black and red ribbons wereworn pursuant toLocal 2's protest against the replace-ment of LPNs by registered nurses.,As a result of Pou'smeeting with hospital supervisors,Respondent invoked its "uniform code" and instructedits supervisors to direct the employees to remove the rib-bons and any other object on the uniform other than'em-ployee nametag and the name of the school in which theemployee trained.Itmight be noted that Rivera told theemployees under her control in 'the nursing department,'TWhile Supervisor Rivera testifiedthat the meetingsstarted in theweek of 3 October, Pou testified that theystarted around9 October. Icredit Pou's recollection.421at these four to six meetings,that they would have toremove the black ribbons even before the appearance ofthe red ribbons(Tr. 443);and thatthe employees alsohad to remove the Local 1199'buttons(Tr. 443-444).Rivera testified that, a great majority of the employeeswearing the ribbons were involved in direct care of pa-tients(Tr. 445).She did nottell any of theemployees,whether involved in direct patient care or not, when orwhere they could wear any of the ribbons or buttons. Itisuncontested,for instance,that the unit employees andother employees eat in a cafeteria on hospital groundswhich is restricted to the employeesof the hospital. Noothers may eat there.Pou convened the 9 October meeting of his supervi-sors because of reports, discussed below,of dissentionamong employees and harassment of patients with regardto the wearing of the ribbons and buttons.Itwas on thatbasis that-Pou directed his supervisors to direct the em-ployees to remove ribbons and any other objects fromtheir uniforms.On 11 October, Respondent issued the following letter(G.C. Exh.9(a)) to all employees wearing the red ribbon:As you are aware,it is this Hospital's policy notto allow its uniformed employees to wear insigniasor buttons not pertinent to same, other than theidentification,employee,name or other articleswhich are part of your uniform or essential for yourwork.The reason for this policy is that the use of thisinsignia,buttons or objects not pertinent to the uni-form'interfereswith the rendering'of the healthservices assigned to you,causes confusion and inse-curity in our patients and provokes friction and dis-cord between-visitors and employees.We herebyurge you to comply with this policy.If you fail to' act pursuant to same,we will beforced to take more severe disciplinary actionwhich may include your suspension from workwithout pay until same is compliedwith.Expectingyourusual cooperation,I remain,Very truly yours,/s/ Jesse Pou RiveraIndustrial Relations and Personnel DirectorOn the same morning(11October)that the letterswere distributed,Local 2 President Rosario,wearing ared button,met with Personnel Director Pou and askedwhy the letters were being distributed.Pou said thatthey had to remove the ribbons because the wearing ofthe ribbons was against the hospital's "norms and regula-tions"(Tr. 84).When Rosario asked Pou for the author-ity in the hospital manual restricting the use of the redribbons on the uniforms,Pou did not show him any suchrule or regulation but told him that if he did not take offthe ribbon he would have to leave. Rosario told him hewould not leave without a letter of suspension and Ro-sario returned to work without consequence.The em-ployees continued to wear the red ribbons,through 14October 1985. 422DECISIONSOF THE NATIONALLABOR RELATIONS BOARDB. Respondent's Dress CodeAt all material times, Respondent has maintained in itsnursing department employee manual a dress code (R.Exh. 1(a)). The dress code appears in the manual but isnot otherwise distributed to employees at the time offirst hire or any other time. The manual is maintained inthe nursing department and applies only to nursing de-partment employees:STANDARDS FOR USE OF UNIFORMSPurposeTo project adequate and correct image, both tothe patients, family members and visitors, as well asto the other fellow employees in the hospital.Standards1.,The nursingpersonnelat all levels will use thecomplete and correct uniform in all shifts.2. In the newborn, maternity and sterile supplies de-partments, the nursing staff will arrive at their re-spective departments with the completely whiteuniforms as it corresponds to them. Afterward, heor she will change to the proper clothing in thesedepartments.3.The maternity ward, newborn ward, and sterilesuppliespersonnelwill use their completely whiteuniforms to go down to the dining room as wellas to go out to other areas of the Hospital. Thispersonnelwill only be allowed to perform perti-nent tasksin the light blue flowered robe or thewhite robe over the light blue clothing used inthese departments.4. It is an indispensable requirement as part of youruniform the use of the Hospital identification pin.Professional Nurses:`Feminine:White uniform, with 3/4 length sleeve,nursing cap, and schoolinsignia,white stockingsand white shoes. You can wear a skirt or whitepants following the same indications.Masculine:White pants, shirt, socks and shoes, aswell as school pin.Escorts:Feminine:White uniform with short sleeve,brown socks and white shoes.Masculine:Black pants, blue shirt (preferablyGuayabera), do not use sweaters.Practical Nurses:Feminine:White short sleeve uniforms, nursingcap and school insignia, white socks and whiteshoes. She can wear an ensemble of skirt or pantsfollowing the same indications.'Masculine:In the case of the male nurse he willuse white pants and shirts with the school insigniaas well as white shoes and white socks.Hospital Aids:Feminine:White short sleeve uniform, brownsocks, white shoes.Masculine:White pants, shirts, socks and shoes.Respondentdoes not suggestthe existence of anyother rule with regard to the use of uniforms.Withregard to actual practice in the wearing of insignia, Gen-eral Counsel's "witness Maria L. Badillo testified withoutcontradiction that at all times since her employment as aregisterednurse inJune 1978 she has worn on her uni-form,while dealing withpatients,various insignias in-cluding a yellowmetalflower with leaves 2-1/2 inchesby I inch; and particularly in the period September 1985through November 1985'a 1-1/2-inch turkey to celebrateThanksgiving, a 1-inch snowman, a 2-1/2-inch by 3/4-inch orange cat and ribbon; a 1-1/2-inch round "purpleunion button; a 1-inch white plastic owl; a 1-inch greenplastic elephant; a'2-inch enamel bird, a 1-1/2-inch by 2-1/2-inch black bat and a 3- to 4-inch double red ribbonholding a 1-inch figure of a doctor (this pin was distrib-uted by the Hospital itself). General Counsel's witnesstestified that she has continued to wear these pins, eventhrough the time of the hearing, and 'that she sees physi-cians, nurses,and other personnel wear various types ofinsigniaand has not heard that they had been cautionedor disciplined therefor.C. Invocation of Respondent's Rule againstWearingof InsigniaJesse Pou testified that the reason he held the 9 and 10Octobermeetingswith his supervisors which resulted inRespondentissuing its11October letter (G.C. Exh. 9)forbidding employees from wearing the red ribbon (aswell as the Local 1199 button) was that he had receivedreports from Nursing Supervisor Rivera and from othersupervisors that patients were inquiring, why LPNs werewearing ribbons, and red ribbons in particular; that therewas frictionamong unitemployees in the unit withregard to the wearing,of ribbons; and that there was fric-tion between LPNs and RNs with regard to the wearingof the ribbons; and that a patient had been discoveredwith a red ribbon attached to his bedclothes. In addition,he testified that the, president of Local 7, a registerednurse,told him that she had been threatened by theLPNs. This president of Local 7 was never producedand the report of such a threat was never supported. Inany event, these reports led to the meetings of 9 and 10October among Respondent's supervisors, attended byRespondent's lawyer, where it was concluded that em-ployee use of the red ribbon, in the light of all the cir-cumstances, had to be curtailed for the best interest ofthe hospital and that they would , have to invoke thedress code (Tr. 611). Pou testified that Respondent noti-fied all supervisors to tell the employees to, remove thered ribbons and any other object that was not part of theuniform. Respondent then issued its 11 October letter toemployees forbidding the wearing of insignia and buttons(G.C. Exh.9(a)).Pou also testified that, in a meeting of 11 October withConfederacion President Frank Ruiz, he told Ruiz that ASOCIACION HOSPITAL DEL MAESTROthe wearing of the red ribbons violated a hospital ruleand that Ruiz agreed.8At the time of his conversationwith Ruiz, Pou knew of friction between Local 2 andthe Confederacion and that Local 2 might affiliate withLocal 1199. WhenPou asked Ruiz to speak to the unitmembers and have them remove the red ribbons, as hehad done in 1981, Ruiz refused and said that any hospitaldiscipline over wearing the red ribbon was Local 2'sproblemand not his problem(Tr. 631).In support of Pou's testimony that the 11 Octoberwarning letter to remove the red ribbon was occasionedby reports of employee and patient friction, Respondentproduced' Supervisor Nilda Camora who testified thatcommencing with the wearing of red ribbons,patientstold her that nurses had told them that the nurses wereto be fired and that no one would take care of them. Shetold the patients thatserviceswould improve with regis-tered nurses. These first conversations with patients oc-curredwhen the LPNs began wearing ` red ribbons.Indeed,she found one of the patients'wearing a redribbon. She observed that of the 65 employees under hersupervision, 25 to 30 of the employees wore - the blackribbon and even some registered nurses work black rib-bons;and that perhaps 40 patients or family members ap-proached her in the first 2 weeks, of October regardingthe ribbons and the layoffs which were going to occuramong theLPNs.She reported all of these incidents toher nursingdirector_MariaT. Rivera.-Nursing Director Rivera testified that her departmentstarted to receive calls' from patients regarding the use ofblack ribbons and wanted to know what it was all about.Inmeetingswhich followed these reports regardingblack ribbons, she told employees that the insignia affect-ed the patients negatively regardless of the reasons thatthe insignias were,being worn and that the hospital didnot want to affect patient care. Rivera further testifiedthat the red ribbons were being worn from 1 to 2 daysbefore the 11 October warning letter went out. She ' ad-mitted that the rules with regard to employee dress werenever distributed and appeared only in the manual. Shetestified that in meetings in early October, she told em-ployees that the wearing of ribbons was against the nurs-ing department standard and told them to remove theribbons or face severe discipline. Lastly, Rivera testifiedthat the great majority of nursing department employeesare involved in patient care, but that the rule prohibitinginsignia of any kind applied to employees regardless ofwhere they wore them, even in the cafeteria (which isrestricted only to employees) and related to - nursing de-partment employees whether or not they were involvedin direct patient care.Irt' support of Jesse Pou's testimony, Respondent,ad-duced testimony from employee Gladys Bermudez, whotestified that she refused the request of members of Local2 to wear the black ribbon or the Local 1199 button andthereafter her fellow employees did not talk to her. Shereported her co-employees' conduct to Nursing DirectorRivera.Furthermore, on 7 October, she received ananon,yrnous note (R. Exh. 4) that stated that "squealers>iPou's lawyer sent Ruiz a letter memorializing the meeting and Ruiz'agreement R. Exh.2(a)).'423and brown nosers will be treated the same way as ourenemies."She told this to Director Rivera. Rivera re-ported these facts to Pou prior to Pou's 9 October meet-ing with supervisors.D. Suspension of 96 Unit Employees for Wearing theRed RibbonAs above noted, after distribution of the 11 Octoberwarning letter (G.C. Exh. 9), and after Local 2 PresidentRosario and other employees refused to remove the redribbons,many unit employees reported to work in theperiod 11 through 14 October wearing red ribbons inspite of having received the 11 October warning letters.On 14 October,the LPNs,aides,and escorts punchedinwithout ribbons but pinned on the red ribbons onceinside the hospital. Pou told his supervisors to tell theemployees to remove the ribbons and if they were notremoved to give them a "suspension letter" (G.C. Exh.10(a)).Thereafter,commencing14 Octoberand ending16 October, as the employees wearing red ribbons re-ported for work and/or refused to remove them while atwork, each was handed a letter dated 14 October 1985 asfollows:Dear Sir:You have refused-to comply with the rule of notwearing insignias or buttons not pertinent to theuniform other than the identification, employeename or other articles which are part of your uni-form or essentialfor your work.In view of your refusal, which constitutes an actof insubordination, you are suspended from workwithout pay.Verytruly yours,M. T. Rivera RN MSNNursing DirectorThe parties agreed that pursuant to Respondent'sletter,Respondent suspended, 96 named employees (Ap-pendixA)forwearing the red ribbon,over a 3-dayperiod, 14-16 October.The parties further agreed thatthe suspensions were for an indefinite period until theemployees removed the ribbon.On 17 October, all theemployees who had been suspended returned to work atthe hospital but did not then or thereafter wear the redribbons.E. Discharge of Heibert K. Rojas HernandezHerbert.Rojas Hernandez was discharged on 26 No-vember for wearing a red ribbon in the hospital. Hepunched in at 3 p.m. for his 3-11 p.m. shift and was toldby an employee that Respondent had discharged twoemployees for chronic absenteeism and was going to ter-minate the next group of LPNs on 30 November ratherthan waiting until 15 December.Hernandez was con-cerned that Respondent's termination procedure in dis-charging these two employees was inconsistent with theprior method of terminating employees: to have Confe-deracion President Frank Ruiz `meet with Jesse Pou priorto the actual terminations to discuss them. Hernandeztelephoned Union President Rosario, discussed the two 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdischarges and the impending early layoffs of the LPNs,and told Rosario he was going to wear a red ribbon toprotest these Respondent actions.Hernandez pinned on the ribbon about 5:30-p.m. At 6o'clock, he was assisting a registerednurse in givingemergency treatment to a patient. He left the patient areaand went toa nurses'counter to request an EKG ma-chine when Supervisor- Wanda Maldanado came by andnoticed the red ribbon. She told him to remove theribbon or else he would have "problems." Hernandeztold her that he was wearing the ribbon in support of theLPNs.Personnel Director Pou was notified of this event andpaged Supervisor- Maldanado by telephone about 6:40p.m. She told him that she had found Heibert Hernandezwearing ared ribbon, told him to remove it, and that hehad refused. Pou told her that he was coming to the hos-pital.Maldanado testified that at the time she spoke toHernandez, he was about 10 to 12 feet from the nearestpatient's room and that there were no visitors or patientsnearby.When Pou found Hernandez in the hospital, he waswearing a red ribbon and, with another employee, wasmoving an oxygen tank to the store room. The record isnot clear whether there were any patients nearby or thiswas a patient care area. Pou told Hernandez to removethe red ribbon; Hernandez refused; Pou told him that hewas "forcing a situation," but Hernandez refused again.Hernandez told Pou that he was wearing the ribbon inprotest of his companions. Pou told him that if he didnot remove the ribbon it would be an act of insubordina-tion.They went to the supervisor's office where Pouasked ' him to remove the ribbon. Hernandezagain re-fused. Pou asked him to punch out and go home. WhenHernandez asked for a discharge letter, Pou told himthat he would send it later because he had no secretarypresent at the time. Contrary to Hernandez' testimony,Pou testified that Hernandez did not mention the issue ofemployees terminated that day for chronic lateness butsaid that he was wearing the red ribbon because of thelayoff of his "companions." It is unnecessary to resolvethis conflict. In any event, Heibert Rojas Hernandez leftthat 'day and on or immediately after' 29 November 1985received 'a' letter (G.C. Exh. 11(a)) signed by Jesse Pouadvising him that his services were terminated for his in-subordination on' 26 November 1985 because of his wear-ing of the red ribbon in violation of the rules of the hos-pital; and that he was discharged because of "the mostrecent incident of insubordination and [his] past recordwhich reveals a serious absenteeism problem, and otherbehavior problems eversince. [he] started to work for thehospital."IV. DISCUSSION AND CONCLUSIONSThe facts show that Respondent, in early October1985,was presented with sufficient circumstances of pa-tient anxiety and employee friction regarding employees'wearing red ribbons (a) to promulgate a rule restrictingthe wearing of unioninsigniaat certain times and placesin the hospital, but (b) violated Section 8(a)(1) of the Actinpromulgating,maintaining,andenforcingan overlybroad rule banning the wearing of all unioninsignia onuniformed personnel everywhere and at all times in thehospital. Such a rule would be invalid in its breadth evenif employees' wearing the red ribbons posed a threat topatient care in immediate patient careareas.Mesa VistaHospital,280 NLRB 298 (1986). Moreover, (c) althoughtherewas some evidence of friction among employeesoccasioned by the wearing or refusing to wear the rib-bons, the evidence thereof did not rise to the level ofposing a threat to patient care or breaches of disciplineso as to ban the red ribbons, as Respondent did, every-where and atall times inthe hospital,Southwestern BellTelephone Co.,200 NLRB 667 (1972).The General Counsel, in paragraph 5(a) of the consoli-dated ' amended complaint, as further amended at thehearing, alleges that, in violation of Section 8(a)(1) of theAct, Respondent's 11 October 1985 letter to its employ-eespromulgated and maintainedan overly broad ruleprohibiting its uniformed employees from wearing insig-nia and buttons on their uniforms in order to discouragethe employees from wearing the red ribbon (bearing thelegend "Protest for Discharge") and from engaging inother concerted activities protected by the Act.A. PromulgationThe initial question regarding unlawful "promulga-tion" is whether Respondent already hada rulein exist-ence which in any way prohibited the wearing of insig-nia by its employees. Respondentarguesthat its nursingdepartment "Standards for Use of Uniforms" was and issuch a rule (R. Exh. 1). I find, consistent with the Gener-alCounsel's argument, that the nursing department'srules for uniforms amount essentially only to a style codeand do not amount toanyproscription of what- may notbe worn on the uniform. Certainly the imposition of theaffirmative obligation to wear the employee's school in-signia and nameidentification card, without more, doesnot suggest the negative obligation to wear no other in-signia.Moreover, as a matter of actual practice, the un-contradicted and credited evidence is that at all materialtimes, employees, including LPNs, registered-nurses, andeven physicians, while administering patient care, woreall sorts of idiosyncraticinsigniaon their working uni-forms, includinganimals,political pins, and similar ele-ments,even red ribbons and union buttons, withoutevoking any disciplinary action or even verbal admoni-tion from Respondent. The wearing of ribbons, buttons,and pins was fully acceptable conduct.The only prior evocation of 'any employer reaction tothe wearing of insignia was in 1981 when a group of em-ployees wore black ribbons to protest taking orders froma particularnurse(Tr: 558). The black ribbons containedthe word "protest" on them.While it is true that Respondent's supervisor, in 1981,spoke to Confederacion President Ruiz about discipliningemployees for wearing black ribbons (Tr. 561), thematter was mooted because the employees discontinuedwearing the ribbon (there were about eight employeeswho -wore the ribbon) (Tr. 562). Respondent's former of-ficer who testified that the wearing of those black rib-bons was against hospital rules was able only to point tothe Respondent's "Standards For Use of Uniforms" as ASOCIACION HOSPITAL DEL MAESTRO425the source of his statement that it was against the hospi-tal rules (Tr. 564-565). It was only his interpretation ofthat document that led him to testify that the hospitalrules had been violated by the wearing of the black rib-bons (T'r. 566).In any event, I conclude that, on its face, there isnothing in Respondent's "Standards for Use of Uni-forms" thatproscribesthe use ofinsigniaon uniforms.The one instance in which employees ceased wearingribbons because the supervisor told Ruizitwas againstthe rules does not establish union acquiescence in that in-terpretation.To the contrary, as above noted, the prac-tice of wearing all types ofinsignia,including red rib-bons and union buttons, has brought and does not bring,admonition or disciplinary action by Respondent.Nor can Confederacion President Ruiz' apparent 11October 1985 agreement (R. Exh. 2) that the' employees'wearing of the ribbons and Local 1199 buttons violateshospital rules constitute a waiver of Local 2's and em-ployees' rights to support Local 2 and Local 1199. Therecord is clear that by October 1985, Ruiz was aware ofLocal 2's antagonism against the Confederacion and itssupport of Local 1199. Under such conflicted circum-stances, any Ruiz agreement with Respondent could notlimit employee support for another labor organization ortheir disaffection for the Confederacion,NLRB v. Mag-navox of Tennessee Co.,415 U.S. 322 (1974). I thereforeagreewith the General Counsel that Respondent's"Standards for Use of Uniforms" does not constitute aproscriptionagainst insigniaand that there was no ruleor practice in existence, in or about September throughNovember 1985, that proscribed these Local 1199 unionbuttons or red ribbons. As I have found, the evidence ofpracticewas substantially to the contrary (Respondentdistributed a 4-inch red ribbon with the attached figureof a doctor on one occasion).I further conclude, consistent with the General Coun-sel'sargument, that the initiation of a rule proscribingunion buttons (never before banned) and insignias com-menced with the issuance of Respondent's 11 Octoberletter (G.C. Exh. 9(a)) and that it was in response to andretaliated particularly against the wearing of the red rib-bons, Respondent does,not contest this latter fact. Thered ribbons, protesting LPN layoffs, were a concertedand union activity, and so known to Respondent.The Supreme Court has held that the display of unioninsigniaon wearing apparel proclaiming union support orsupport for union activities is a right protected underSection 7 of the National Labor Relations Act.RepublicAviationCorp. v.NLRB,324 U.S. 793, 801-803 (1945).This right to display union insignia and unionslogans ispart of the employees' right to organize, to engage in ac-tivities for mutual aid and protection, and to solicit sup-port, among themselves toward that end.Republic Avia-tionCorp. v.NLRB,supra;Midstate Telephone Corp. v.NLRB,706 F.2d 401, 403 (2d Cir. 1983). As the courtnoted-inMidstate Telephone Corp. v. NLRB(at 403):As a general rule, the balance must tip againstrules restricting employees' right to wear union-re-lated insignia or attire,unlessthe employer demon-strates "`special circumstances' showing that suchrule is necessary to maintain production and disci-pline."With particular regard to health care facilities, theBoard has recently ruled, inMesa Vista Hospital,280NLRB 298 (1986), that:In health care facilities, rules that contain restric-tions of nonworkingtimesolicitation outside imme-diate patientcare areasare presumptively invalid.NLRB v Baptist Hospital,422 U.S. 773, 781 (1979).The presumption is also applicable to rules restrict-ing the wearing of insignia outside immediate pa-tient careareas.George J. London Memorial Hospi-tal,238 NLRB 704, 708 (1978). . . . An employermay rebut the presumption by demonstrating thatthe rule is "necessary to avoid disruption of health-care operations or disturbance of patients." [CitingBeth Israel Hospital v.NLRB,437 U.S. 483, 507(1978)].The Supreme Court has observed that theBoard's presumption "does no more than place onthe hospital the burden of proving,with respect toareas to which it applies,that union solicitation, mayadversely affect patients." [Emphasis added]In view of my findings above that Respondent had norules or established practicerestrictingthe use of unioninsigniaon uniforms, or indeed any insignia on uniforms,prior to the issuance of its 11 October letter; and becausethe 11 October letter was specifically designed to pre-vent the wearingofunioninsigniaon uniforms while theemployees were any place in the hospital— I find that Re-spondent'spromulgation,as a prima facie matter, was de-signed for the purpose of interfering with and preventingthewearing of union insignia on hospital uniforms andtherefore itspromulgationwas presumptively unlawfuland a violation of Section 8(a)(1) of the Act.Rich Plan ofWeather Reserve v. NLRB,796 F.2d 864 (6th Cir. 1986);Harry M. Stevens Services,277 NLRB 276 (1985);Wood-viewRehabilitation Center,265 NLRB 838 (1982).My observation of Respondent'switnessesand reviewof the record indicatesa genuinefear by Respondent thatthewearing of the red ribbons and attachedslogans,indeed the wearing of any ribbons and even the Local1199 unioninsignia,but especially the red ribbons, wouldhave an adverse affect on patients and patient care. Theuncontradicted evidence shows, through Nursing Direc-torRivera's testimony, that patients told her that theywere apprehensive because LPNs reported that theymight be fired, thus leaving the patients in a stale of ap-prehension over future care in the hospital. In addition,there is uncontradicted evidence that unit employee Ber-mudez received an anonymous : note accusing her of"brown nosing" and being an "enemy." This was athreat from the employees wearing the ribbons becauseof employee Bermudez' refusal to wear the ribbon orunion button. I conclude that Jesse Pou was, in fact, con-cernedwhether employees wearing the red ribbonsmight and did cause dissention among employees on thebasis of the reports to him of the Bermudez incident,supra; and on the basis of reports from Supervisor Riverathat patient care was being affected because patients told 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher of being uneasy concerning their future treatment ifthe LPNs were fired (as the LPNs reported to the pa-tients).As the Board noted inSouthwestern Bell Telephone Co.,200 NLRB 667 (1972), the employer there had a right, asa reasonable precaution against discord and bitternessamong employees,to, prevent wearing of an otherwiseprotected union'I'-shirt bearing an obscene slogan. Moreimportant, as the Board noted inSouthwestern Bell Tele-phone 'Co.,200 NLRB at 671, the employer was under nocompulsion to wait until employee and supervisor resent-ment piled 'up and physical violence occurred before itcould suppress the wearing of the T-shirt as a method toenforce employee discipline.In this regard,itmust benoted that employee Bermudez threatened to go "else-where" if there was a repetition of the threateninganonymous note to her.Taking this tincontradicted evidence into account withregard to patient anxiety and this evidence of an employ-ee threat,I nevertheless conclude that Respondent hasfailed to prove as a defense the presence of special cir-cumstances sufficient to rebut and overcome its promul-gating a ruleoverly broadin its scope.In short, as theBoard recently heldin'Mesa Vista Hospital,supra:Even if we again assume that the wearing of the-union insigniaposes a threat to patient care,the Re-spondent cannot rely-on this alone as a "special cir-cumstance"to restrict the wearing of union insigniaat all times when employees are working. [Empha-sis added.]Under theMesa Vistarule, above, Respondent may notban the wearing of union insignia at all places and at alltimes as it has done in its 11October letterto all unitemployees. Read literally,the newly promulgated ruleapplies to uniform personnel even outside the hospital.Thus,even in the presence of evidence of widespread pa-tient anxiety due to the, wearing of the red ribbons, Re-spondent may, not promulgate such an overly broad ruleas a response.Nor is the single threat to employee Ber-mudez nor co-employee ostracizing her of such signifi-cance, as to permit Respondent to promulgate such anoverly broad rule which applies everywhere and at alltimes.The; Bermudez incidents do not suggest the immi-nence of riot or widespread employee friction so as tobring the facts within the rule ofSouthwesternBell Tele-phone Co.,200 NLRB 667 (1972), in which a total banwas permitted to avoid widespread discord and perhapsviolence.B.Maintenance and Enforcementof theRuleAgainstWearing Union Insigniaon Uniforms1.MaintenanceAs above noted,inMesa Vista Hospital,280 NLRB 298(1986),the Board has recently held that in health care fa-cilities,rules that contain restrictions of nonworking timesolicitation outside immediate patient care areas are pre-sumptively invalid(NLRB v.BaptistHospital,422 U.S.773, 781 (1979));and the presumption is also applicableto rules restricting the wearing of insignia outside imme-diate patient care areas(George J London Memorial Hos-pital,238 NLRB 704, 708 (1978);St.Vincent'sHospital,265 NLRB 38 (1982). The maintenance of an-unlawfullybroad rule restricting union solicitation is presumptivelyunlawful regardless of its enforcement. StVincent'sHos-pital,265 NLRB 38, 41-42.As the present rule shows on its face, and as Respond-ent's counsel at the hearing conceded,the rule makes nodistinction relating to immediate patient care areas, otherpatient care areas,and nonpatient care areas.In terms ofenforcement, it would be enforced even in Respondent'semployee cafeteria which is restricted to use only by em-ployees. There was no showing that any patients evenused the cafeteria where employees only were permitted;nor does the rule permit employees. to wear their ribbonsand buttons in any hospital nonwork area. It thereforefollows, under the authorities cited inMesa Vista Hospi-tal,supra, Respondent is ,then obliged to rebut the pre-sumption of invalidity since the rule applies outside im-mediate patient care, areas by showing that the rule is"necessary to avoid disruption of health-care, operationsor the disturbance of-patients" everywhere in the hospi-tal and at all times. Respondent has failed to do so. Themeremaintenanceof the rule therefore violates Section8(A)(1) of the Act asalleged.St.Vincent'sHospital,supra. As discussed above, the evidence does not supportthe special circumstances defense of Respondent's 'totalban -of insignia.2.Enforcement of the ruleI agree with General. Counsel that when Nursing Di-rector Rivera told employeesduringdepartment meet-ings in early October that, because of hospital policy,they would meet severe discipline if they did not removetheir black -ribbons,, union buttons, and red ribbons, Re-spondent violated Section 8(a)(1) of the Act. This-threatis unlawful enforcement of an unlawful rule.The Boardhas held inSt.Vincent's Hospital,supra,265 NLRB at 42,that formal disciplinary action is not a prerequisite tofinding that an overly broad rule has been unlawfully en-forced. InSt.Vincent'sHospital,the supervisor merelytold an employee to remove a union pin which she waswearingin a patient care area.The Board there held thatRespondent violated Section 8(a)(1) of the ACt wherethe supervisor told the employee to remove her unionpin pursuant to an unlawful rule notwithstanding thatthere was no supervisor threat and 'notwithstanding thatitwas in a patient care area. Here, Director Riverathreatened employees with discipline. I therefore con-clude, consistent with the allegation of the complaint, asamended at the hearing (the newly added subparagraph6(d)), that Nursing Director Maria T. Rivera, in' viola-tion of Section 8(a)(1) of the Act unlawfully threatenedemployeeswith severe disciplinarymeasures if theyfailed to remove from their uniforms the red and blackribbons and the union button. I further conclude thatJesse Pou's 11 October letter itself, threatening disciplinefor the wearing of buttons or insignia on uniforms at any ASOCIACION HOSPITAL DEL MAESTROtime or at any place,9 similarly violated Section 8(a)(1)of the Act under the above-cited authorities, as allegedinparagraph 6(a) of the consolidated amended com-plaint.a. Suspension of employees for wearing union insigniaWith regard to the suspension of 96 employees com-mencing 14 October 1985, the uncontradicted evidence isthat they were suspended solely for wearing red ribbons.Respondent did not even adduce evidence that theywere wearing red ribbons in patient care areas; but re-gardless of that fact, under Board rule, absent "specialcircumstances," as here, the indefinite suspension of the96 employees for wearing the red ribbons pursuant to anunlawful rule violates Section 8(a)(1) and (3) of the Actas alleged.St.Vincent'sHospital,supra, 265 NLRB at 42.b.Discharge of Heibert Rojas Hernandez -Lastly, the November 26 discharge of Heibert RojasHernandez indicated that he was discharged for wearingthe red ribbon10 pursuantto Respondent's rule.The dis-charge, based on the enforcement of the hospital's un-lawful rule, appears on'the face of Respondent's 29 No-vember 1985 discharge letter to Hernandez (G.C: Exh.11(a)).There is no mention therein that he was engagedin patient care or was in a patient care area.But assum-ing that for at least part of the time he was engaged inpatient care or certainly in a patient care area (he waswearing the red ribbon within 15 feet' of a patient's roomwhile at the nurses' station desk seeking an EKG ma-chine but the precipitating act of "insubordination" oc-curred when, alone with Pou in a supervisor's office, herefused to remove the red ribbon) his discharge never-theless violates Section 8(a)(1) and (3) of the Act becausethe discharge was solely based on enforcement of an un-lawful rule. As in the case of the layoff of the 96 em-ployees for wearing' the red ribbon, the discharge of Hei-bert'Rojas Hernandez similarly violates the Act, St.67n-cent'sHospital,'supra. I further find, as alleged, violationof Section 8(a)(1) and (3) of the Act in Jesse Pou's condi-tioning the 96 employees' return to work on their notwearing the red ribbon. This was also pursuant to Re-spondent's unlawful rule. `Finally, I find that, Jesse Pou Rivera unlawfully threat-ened Heibert Rojas Hernandez with discharge for failingto remove his ' ribbon from his uniform on or about 26November as alleged in the complaint in violation ofSection 8(a)(l) of, the Act.While it is true that families,, as well as patients, need arestful, uncluttered, relaxing, and healthful atmosphere inhospitals, rather than one remindful of the tensions of the8Cases such asEvergreen Nursing, Home,198 NLRB775 (1972),citedinMesa Vista,supra, are not in point.InEvergreen,the Board upheld adress code rule requiring no adornments on white uniforms.In the instantcase, as a matter of actual practice,Respondent has long tolerated, andcontinues to tolerate,all kinds of ribbons and buttons on its uniformedpersonnel.'o To the extent that Respondent's discharge letter to Rojas Hernandezalludes to misconduct'other than thei "insubordinate" wearing of the redribbon as-a basis for the discharge,such other alleged misconduct is re-jected as unproven.NLRBv.TransportationManagementCorp.,462 U.S393 (1983).427market place,Beth Israel Hospital v.NLRB,437 U.S. 483(1978), the means of achieving this desirable end in hos-pitals do not include the promulgation, maintenance, andenforcement of prohibitions of employee statutory rightsto such a degree that the prohibitions apply even in areasfar removed from patient care areas.Mesa Vista Hospital,supra. In short, the answer is for Respondent to draft,maintain, and enforce a lawful insignia rule.""CONCLUSIONS OF LAW1.Asociacion Hospital del Maestro, Inc. is an employ-er engaged in commerce within the meaning of Section2(6) and (7) and is a health care institution within themeaning of Section 2(14) of the Act.2.Union Local No. 2 de Enfermeas y EnfermeosAuxiliares Practicos Licenciados 'y Escoltos del HospitaldelMaestro, affiliated with Confederation Obrera Puer-toriquena,ConfederationObrera Peurtoriquena, andLocal 1199, Union Nacional de Trabajadores de la Salud,are, and have been at allmaterial times, labor organiza-tions within the meaning of Section 2(5) of the Act.3.By promulgating, maintaining, and enforcing a ruleprohibiting its employees' wearing unioninsigniaon theiruniforms, not limited to immediate patient care areas orother specifically identified areas where the wearing ofunion insigniawould adversely affect patient care, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By threatening employees, pursuant to the rule inparagraph 3, above, with disciplinc, for wearing ribbonsor other unioninsigniaon behalf of Local 1199, Local 2,or any other labor organization, the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.By suspending those 96 employees listed in Appen-dixA, on or about 14 October 1985, pursuant to theabove-described rule, for wearing or failing to removeunion insignia,Respondent is engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.6.By conditioning the recall of the 96 employees listedinAppendix A on their not wearing red ribbons, desig-nating union activity, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.7.By discharging and refusing or failing to recall Hei-bertRojasHernandez,Respondent's employee, com-mencing about 26 November 1985, because he woreunion insignia while at work, Respondent violated Sec-tion 8(a)(1) and (3) of the Act by discriminatingagainstsuch employee thereby discouraging membership in alabor organization.iiRespondent engaged in the very conduct proscribed inBeth IsraelHospital v.NLRB,437 U.S. 483, 500-501: in banning insignia withoutregard to 'impact on patient care under its assessment of the,need toensure patient care and avoid employee friction,"[ii is not surprisingthat[the hospital's] assessment of the need for a particular practice mightovercompensate its goals, and give too little weight to employee organi-zational interests."Cf.Hudgens v. NLRB,424 U S. 507 (1976). InBethIsrael,supra, the Supreme Court found unlawful the hospital's ban onunion solicitation in the hospital cafeteria used by employees,patients,and visitors. 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD8.The above-describedunfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent is engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act, I shall recommend to the Board that Respond-ent cease and desist therefrom and take certain affirma-tive actions designed to effectuate the policies of theAct. Accordingly; I shall recommend to the Board thatRespondent make whole those 96 employees unlawfullysuspended commencing about 14 October 1985 for anyloss of earnings, including all contract benefits, they mayhave suffered as a result of their unlawful suspensionswith interest to be computed in the manner described inFlorida Steel Corp.,231 NLRB 657 (1977); seeIsis Plumb-ing -Co.,138 NLRB 716 (1962). Similarly, I shall recom-mend' to the .Board that Heibert Rojas Hernandez; dis-charged because of his wearing the red ribbon, in viola-tion of Section 8(a)(1) and (3) of the Act, be offered im-mediate reinstatement to his old job, discharging if neces-sary any replacement, and similarly make him whole forany net loss of earnings he may have suffered because ofRespondent's discrimination against him, with interest,pursuant to the above-noted Board rules. Backpay shallbe computed on a quarterly basis as prescribed in F.WWoolworth Co.,90 NLRB 289 (1950).On the foregoing findings of fact and conclusions oflaw, and-on the entire record, I issue the following rec-ommended- 12ORDERThe Respondent, Asociacion Hospital -delMaestro,Inc., San Juan, Puerto Rico, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from(a)Discharging, suspending, refusing to recall, or oth-erwise discriminating against employees pursuant to anunlawful rule governing their wearing of union insigniaon uniforms or for engaging in other union or concertedactivity, protected by Section 7 of the Act.(b) Promulgating, maintaining, or enforcing any rule,regulation,or other prohibition which forbids the wear-ing of union insignia on employee uniforms, outside im-mediate patient care areas, 'or outside other specificallyidentified areaswhere the wearing of union insigniawould adversely affect patient care.(c) Threatening employees with discipline, pursuant toan overly broad rule governing the wearing of union in-signia,or the wearing of insignia otherwise protected bythe provisions of Section 7 of the National Labor Rela-tions Act.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights, guaranteed them by Section 7 of the Act.12 If no exceptionsare filed as provided by Sec 102.46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived for all pur-poses.2.Take the followings affirmative action necessary toeffectuate the policies of the Act.'(a)Offer to Heibert Rojas Hernandez 'immediate andfull reinstatement to his former job or, if such job nolonger exists, to substantially_ equivalent employment,without prejudice to his seniority or other rights andprivileges, and make him, and those employees listed onAppendix A, whole for any loss of earnings, includingcontract benefits, they may have suffered by reason ofRespondent's discrimination against them in the mannerset forth in the remedy section of this decision.(b)Rescind its 11 October 1985-rule governing thewearing of insignia to,the extent that it prohibits employ-ees from wearing union insignia on their uniforms, out-side immediatepatient careareas,or outside other specif-ically identified areas where the wearing of union insig-nia would adversely affect patient care.(c) Remove from its filesanyreference to the unlawfulsuspensionsof any of the employees listed in the at-tached Appendix A and of Heibert Rojas Hernandez,and notify each of them, in writing, that this has beendone, and that evidence of the unlawful suspensions ordischarge will not be used as a basis for future personnelactions concerning them.(d) Preserve and,, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,,social security payment records, timecards,personnel records and reports, and all other- records nec-essary to analyze the amount of backpay due under theterms of this Order..- -(e) Post at its San Juan, Puerto Rico hospital facilities,copies of the attached notice marked "Appendix B."13Copies of the notice, on forms provided by the RegionalDirector for Region 24, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices- to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(1)Notify the, Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.-19 If thisOrder is enforcedby a judgmentof a United States court ofappeals, thewords in thenotice reading"Posted byOrder ofthe Nation-al LaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order of theNationalLaborRelations Board."APPENDIX AOnelia GelyMargarita PlanellCarmen M. ,RiveraPaganEsperanza MelendezZulma I. ColonMaria L. RiveraLeonarda SanchezBrenda LlanosMariaD. LozadaDavid RosarioHeibert RojasHernandezRaquel CarrionElfrida MartinezLuz M. BarreiroIsabel DavilaVictoria Santos ASOCIACIONHOSPITALDEL MAESTROFelicita PerezAntonia RolonMaria RomeroMaria CortexElizabeth OrtizClara DiazAda L. FauraCarmen G. PizarroMilagros FrasqueriAria M. LopezRamona CatalaOneida NievesAngeles CepedaVivian MercedCarmen P. HernandezMargarita MaderaElsa Hernandez RiveraJuanita Encarnacion 'Ana M. RiveraMariaLopez PachecoCruz Cruz RodriguezGloria Esther MatosMaria T. Trinidad MojicaCarmen Judith Rosa GarciaPetra VillegasHilda M. MedinaFelicita Ayala'MurielMilagros Collazo GonzalezAria R. NievesAndrea GonzalezCarmen I. Rodgiguez Jacqueline AtilesJosefina AvelesAngelita TorresCarlos R. ZayasNorma PachecoRuben MedinaDinelia FelixMaria J. Walker-MateGloria I. DelgadoConfesor Muriel'Carlos VallejoLuis A. VicenteLuz E. AlbaladejoEulalia AndinoMaria MoralesCelia GomezHernandezMilagros PastranaAngela Cintron OrtizCarmen J. AcevedoEsperanza LatimerMigdalia VegaZoraida CasadoLuz Z. RayaMargarita FebresRiveraLuis TorresTomas GarciaEnmelinda GonzalezMartin MoralesZoraida CollazoLuisBonillaNereida DelgadoNicolasa OteroMadeline Ortega SanchezAdelaida Diaz DelgadoSylvia Diaz DelgadoMaria Quinones FuentesGertrudis PizarroJorge A. TorresOlga CollazoJulio LopezMercedes HernandezEvelynFreightAlida G. VegaMaria de los A.Ramona CatalaGladys GarciaVirgen VegaJulia SotaDe JesusMaria Isabel DelgadoAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government429The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge, suspend, or otherwise dis-criminateagainst any of our employees, pursuant to anoverly broad rule restricting employees' right to wearunion insignia,where the wearing thereof is lawful andprotected pursuant to the terms of the National LaborRelations Act.WE WILL NOT promulgate,maintain,or enforce anyrule, regulation, or other prohibition which forbids thewearing ofunion insigniaon employee uniforms, outsideimmediatepatient care areas, or outside other specificallyidentified areaswhere the wearingof union insigniawould adversely affect patient care.WE WILL NOT threaten employees toceasewearingunion insigniaon pain of severe discipline pursuant to anoverly broad rule governing the wearing of insignia.WE WILL NOT in any like or related manner interferewith,restrain,or coerce `employees in the exercise of therights guaranteed by Section 7 of the Act.WE WILL rescind our rule, issued on 11 October 1985,governing the wearing of insignia, to the extent that itprohibits employees from wearingunion insignia,outsideimmediate patient careareas,or outside Other specificallyidentified areas where the wearing of insignia would ad-versely affect patient care.WE WILL offer immediate and full reinstatement to ouremployee Heibert Rojas Hernandez, to his old job or, ifthat job no longer exists, to substantially equivalent em-ployment, and WE WILL make him and the 96 employeeslisted in Appendix A whole for any loss of pay they mayhave suffered as a result of our unlawfiil'discriminationagainstsuch employees, plus interest.WE WILL remove from our files any reference to theunlawful discharge of Heibert Rojas Hernandez or sus-pensions of any of our, employees listed in Appendix Aof the decision of the National Labor Relations Board,and notify each of them, in writing, that this has beendone, and that evidence of these unlawful acts will notbe used as a basis for future personnel actions concerningthem.ASOCIACION HOSPITAL DEL MAESTRO, ]INC.